Exhibit 99.1 Paperweight Development Corp. and Subsidiaries Unaudited Pro Forma Condensed Consolidated Financial Information The following unaudited pro forma condensed consolidated balance sheet as of April 4, 2010 and the unaudited pro forma condensed consolidated statements of operations for the three months ended April 4, 2010 and the three years ended January 2, 2010 give effect to the sale (the "Divestiture") by Appleton Papers Inc. of all outstanding stock of American Plastics Company, Inc. and New England Extrusion Inc. (collectively referred to as "Performance Packaging") to NEX Performance Films Inc., pursuant to the terms of the Stock Purchase Agreement, dated July 2, 2010. The unaudited pro forma condensed consolidated balance sheet assumes that the Divestiture occurred as of the balance sheet date (April 4, 2010). The unaudited pro forma condensed consolidated statements of operations assume that the Divestiture occurred as of the beginning of the earliest period presented (December31, 2006). The pro forma condensed consolidated financial information should be read in conjunction with the historical financial statements and related notes thereto of Paperweight Development Corp. and Subsidiaries (the "Company") contained in its Annual Report on Form 10-K for the year ended January 2, 2010 and the unaudited financial statements contained in its Quarterly Report on Form 10-Q for the quarter ended April 4, 2010. The pro forma condensed consolidated financial information is presented for informational purposes only. It includes various estimates and is not necessarily indicative of the Company's financial results had the Divestiture actually occurred on the dates assumed nor is it necessarily indicative of the Company's future results of operations. PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET As of April 4, 2010 (dollars in thousands, except share data) Historical Pro Forma Adjustments Pro Forma ASSETS Current assets Cash and cash equivalents $ $ (a) $ Accounts receivable, net ) (b) Inventories ) (b) Other current assets (a) Total current assets ) Property, plant and equipment, net ) (b) Intangible assets, net ) (b) Other assets (3
